Citation Nr: 0426549	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-04 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia patella with early patellofemoral arthritis, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left knee 
chondromalacia patella with early patellofemoral arthritis, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for residuals, forehead 
lump, secondary to the veteran's service-connected bilateral 
knee condition.  

4.  Entitlement to service connection for a right shoulder 
disorder, secondary to the veteran's service-connected 
bilateral knee condition.  

5.  Entitlement to service connection for a thoracic spine 
disorder, secondary to the veteran's service-connected 
bilateral knee condition.  

6.  Entitlement to service connection for residuals, head 
injury (other than a forehead lump), secondary to the 
veteran's service-connected bilateral knee condition.  

7.  Entitlement to service connection for cervical spine 
disorder, secondary to the veteran's service-connected 
bilateral knee condition.  

8.  Entitlement to service connection for lumbar spine 
disorder, secondary to the veteran's service-connected 
bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to July 
1987.  

This appeal arises from a June 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for residuals of a head injury (other than a 
forehead lump), cervical spine, and lumbar spine disorders, 
secondary to the veteran's service-connected bilateral knee 
condition.  The veteran filed a notice of disagreement in 
April 1999.  A statement of the case was not issued.  Remand 
is required to allow the RO to issue a statement of the case 
and to give the veteran an opportunity to perfect an appeal 
with respect to that particular matter.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In August 1999, a rating decision was issued denying service 
connection for right shoulder and thoracic spine disorders, 
secondary to the veteran's service-connected bilateral knee 
condition.  A notice of disagreement was received in October 
1999 and a statement of the case was issued in February 2000.  
The veteran submitted a VA Form 9 in March 2000.  

In October 2001, a rating decision was issued denying service 
connection for residuals, forehead lump, secondary to the 
veteran's service-connected bilateral knee condition and 
which denied increased ratings for the veteran's knee 
disorders.  A notice of disagreement was received in 
January 2002 and a statement of the case was issued in 
February 2003.  The veteran submitted a VA Form 9 in 
March 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
left and right knee chondromalacia patella, with early 
patellofemoral arthritis, is more severe than the current 
evaluations reflect.  He complains of pain, instability, and 
the requirement that he use bilateral braces to help prevent 
giving way of the knees.  Additionally, he claims service 
connection for multiple disabilities, secondary to his 
service-connected bilateral knee disability.  He maintains 
that he sustained injury to various areas of his body as a 
result of giving way of his knees and sustaining injury 
during falls.  

In April 1999, the veteran indicated his disagreement with 
the June 1998 denial of service connection for residuals of a 
head injury (other than a forehead lump), cervical spine, and 
lumbar spine disorders, secondary to the veteran's service-
connected bilateral knee condition.  Because a timely notice 
of disagreement was filed in this regard, the RO must provide 
the veteran and his representative with a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999) (When a 
notice of disagreement is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case).  

Additionally, in September 1999, the veteran requested a RO 
hearing in an effort to substantiate his position regarding 
his bilateral knee condition.  Later, apparently in March 
2000, he again requested a hearing before the RO, in 
connection with all of his claimed disabilities.  After 
reviewing the record, it does not appear that the veteran was 
given the opportunity to present testimony at a RO hearing.  
The veteran has a right to such a hearing.  38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R.§§ 3.103(4)(c), 20.700(a) 
(2003).  Therefore, the veteran should be contacted and he 
should be scheduled for a hearing if he so desires.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate action 
and schedule a hearing for the veteran 
before a hearing officer.  He should be 
notified of the date and time of the 
hearing.  

2.  The veteran and his representative 
should be provided a statement of the 
case regarding entitlement to service 
connection for residuals of a head injury 
(other than a forehead lump), cervical 
spine, and lumbar spine disorders, 
secondary to the veteran's service-
connected bilateral knee condition, and 
given an opportunity to respond.  If the 
veteran perfects an appeal by timely 
submitting a substantive appeal, the 
matter should be returned to the Board 
for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


